Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. Applicant has argued that the in the office action of 05/27/2021 it was conceded that Detsch failed to provide for the limitation of “the post part having an indexing feature that matches an indexing feature of the mounting component such that there is exactly one rotational position between the post part and the mounting component” from previous claim 12 and asserts that such a limitation has been incorporated into claim 22. A review of the newly amended claims 12 and 22 however have language that no longer requires “the post part having an indexing feature that matches an indexing feature of the mounting component such that there is exactly one rotational position between the post part and the mounting component”. This limitation was cancelled from claim 12. The new language of claim 12 recites collecting spatial and geometric data of a post part, the post part having an indexing feature and “using the collected geometric data of the post part to select exactly one rotational position for the mounting component in which the indexing feature of the post part matches an indexing feature of the mounting component” which has removed any requirement for the post part indexing feature and the mounting component indexing feature to match such that there is only one rotational position. The new limitation requires that whoever performs the method to themselves “select exactly one rotational position for the mounting component”. This is a different requirement than the previously present claims from 10/29/2020. The limitation of “using the collected geometric data of the post to select exactly one rotational position for the mounting component” reads on the user of the method selecting in many ways including their mental decision to place two indexing components together in an arrangement that is singularly what the user wants the final relation to be and thus being a selected . 
While the claims are read in light of the specification the limitations of the specification are not read into the claims. A broadest reasonable interpretation of the claims in light of the specification provides for the above response to the current arguments.
As such the prior art of Mansueto et al. is no longer required to provide for the currently claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12-16, 18-21, 22, and 24-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Detsch et al. (US 4854872).

collecting spatial and geometric data of a post part through a mounting part of a dental implant system prior to positioning a mounting component in the post part and applying a dental impression material to the post part of the dental implant system (Fig. 13 element 120 is the impression material, element 112 being an impression coping and not a mounting component, further regarding claim 1 the broad language of “collecting spatial and geometric data” is provided for by a dentist/tech visually and mentally observing the implanted post), providing a mounting component having a first mounting part and a second mounting part (Fig.  and using the dental impression to select a rotational position of a mounting component (Fig. 17 element 118 is rotationally adjusted off of the analog 130 which is the collected geometric data, column 14 lines 13-35 disclosing selecting rotation by trying different mounting component rotations and angles) the post part having an indexing feature as cited above,
using the collected geometric data of the post part to select exactly one rotational position for the mounting component in which the indexing feature of the post part matches 
fabricating a dental piece, based on the dental impression, collected data and the exactly one best selected rotational position of a mounting component  and the post (column 14 lines 31-56 disclosing the fabrication of a dental prosthetic based on the collect data and the selected rotation of the mounting component), 
providing an indexing means on the mounting component that matches the indexing means of the post part (column 14 lines 53-64 disclosing the dental head is attached to the base member, the base member being the indexing, Figs. 22-32 showing base members 144/174,160,188 that are indexed to the post and index to the dental head/mounting elements);
and attaching the dental piece to the mounting component such that, as a result of the selected best exactly one rotational position of the mounting component with respect to the post part as defined by the matching indexing means, the dental piece has a predetermined 
Regarding claims 13 and 14, Detsch further discloses where the geometric data collection of claim 12 further includes at least one portion of a mouth of a patient including at least one residual tooth and gingiva after the healing-in of the post part into the jaw bone (Fig. 13 showing the gingiva 50 being part of the collected data, the data collected after healing in column 11 lines 57-62);
Regarding claim 15, Detsch further discloses applying a dental impression material to the post part of the dental implant system (Fig. 13).
Regarding claims 16, Detsch further discloses an impression post (Figs. 11-14 element 112).
Regarding claim 18, Detsch further discloses where the mounting component has an angle between a first end that engages the post part and a second end that engages the dental piece having an angle approximately in the range of 10-30 degrees (Fig. 7 element 49, Figs. 5 and 9, column 7 lines 25-28 disclosing an angle of 10 degrees or 20 degrees).
Regarding claim 19, Detsch further discloses where the fixing of the mounting component to the post part impedes rotational motion between the mounting component and the post part (Fig. 2 element 62/64 impede rotation, elements 22/24 continue that impeding of rotation between elements 10 and 14).
Regarding claim 20, Detsch further discloses where the fixing step is accomplished by at least one of welding, soldering, adhesion, and cementing (column 6 lines 43-44, thus the 
Regarding claim 21, Detsch discloses where the predetermined rotational position of the mounting component to the post is adjustable by more than 10 degrees (column 2 lines 49-57 disclosing the adjusting of the rotational positioning by 360 degrees, thus adjusted in a full turn would be greater than 10 degrees).
Regarding claim 22, Detsch discloses a method for providing a dental implant system, the system including a post part (Fig. 1 element 14) and a mounting component having indexing means of a geometric shape in both the post part and the mounting component (Figs. 22-32 various indexing mounting components that match indexing means having geometric shapes that match the post indexing means which provide the claimed function) that matches and is to be fixed to a matching indexing means on the post part (fig. 2 elements 22/24 and 62/64 are matching of indexing between a post index element 22 and a mounting index element 12, and mounting index element 12 and a mounting component element 10);
applying a dental impression material to the post part of the dental implant system and at least a portion of the mouth of a patient (Fig. 13 element 120 is the impression material applied to the post via the impression coping and directly to element 50 which is the mouth portion), providing a mounting component having a first mounting part and a second mounting part (Fig. 2 elements 10 and 12) and using the dental impression to select a relative orientation between the first and second mounting parts and fixing the relative orientation between the mounting parts (Figs. 15-17 element 118 is rotationally adjusted off of the analog 130 and is an analog of element 12, Fig. 21 showing the fixing of the relative rotation by a screw),

fabricating a dental piece, based on the dental impression, and the selected exactly one best rotational position of a mounting component and the post (column 14 lines 31-56 disclosing the fabrication of a dental prosthetic based on the collect data and the selected rotation of the mounting component), 
engaging the mounting component to the post part where an indexing feature of the first mounting part matches an indexing feature of the post part (Fig. 1 element 12 and 24),
fixing the mounting component to the post part (fig. 1 element 26 is a fixing screw), 
and attaching the dental piece to the mounting component such that, as a result of the selected exactly one best rotational position of the mounting component with respect to the post part as defined by the matching indexing means, the dental piece has a predetermined 
Regarding claim 24, Detsch further discloses fixing the mounting component to the post part via a threaded fastener (Fig. 2 element 26).
Regarding claim 25, Detsch further discloses where the applying of dental impression material comprises collecting spatial and geometric data of at least one of a residual teeth and gingiva (Fig. 13 element 120 is the impression material applied to the post via the impression coping and directly to element 50 which is the mouth portion).
Regarding claim 26, Detsch further discloses where the impression material is performed after a post has healed into the jaw (column 11 lines 50-53, disclosing the method including the impression is done to post that has been in for “some time” and thus reads on the broad term “healing-in” which fails to require any exact time).
Regarding claim 27, Detsch further discloses providing an impression post in the post part during the impression taking (Fig. 12-13 element 100/112).
Regarding claim 28, Detsch further discloses where the mounting component is provided with an angle between a first end that engages the post part and a second end that engages the dental piece having an angle approximately in the range of 10-30 degrees (Fig. 7 element 49, Figs. 5 and 9, column 7 lines 25-28 disclosing an angle of 10 degrees or 20 degrees).
Regarding claim 29, Detsch further discloses where the fixing step is accomplished by at least one of welding, soldering, adhesion, and cementing (column 6 lines 43-44, thus the mounting component/prosthetic head is connected to indexing means and the indexing means is cemented to the post).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Detsch et al. (US 4854872)
In re Einstein, 8 USPQ 167.
Further Detsch discloses where a straight generally cylindrical pin could be placed on the mounting component (Fig. 9 and 10 element 36, however it is silent to any particular manner of indexing).
Regarding claim 31, it would have been obvious to make the pin conical in place of a straight cylinder as Detsch discloses the use of straight cylinders and conical shapes to be obvious variants (column 6 lines 62-64), as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Detsch et al. (US 2006/0263747 A1) in view of Ingber et al. (US 5,674,073).
Regarding claim 17, Detsch discloses the claimed invention except for the impression material being silicone. 

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the impression material to be silicone as taught by Ingber into the impression material of the method as taught by Detsch for the purpose of providing an impression material which is resilient and could be used with a case of partial edentulism as taught by Ingber (column 2 lines 6-7) and, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD MORAN/Primary Examiner, Art Unit 3772